Citation Nr: 1630050	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left tibial fracture, status post open reduction with internal fixation, with retained hardware and residual scar.

2.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1999 to January 2003.




This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was previously remanded by the Board in December 2015.  The Board finds that there has been substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the RO sent a letter to the Veteran in January 2016 asking that he identify all treatment providers and sign any necessary authorizations to release treatment information.  The only response contained in the record is a March 2016 Report of General Information, in which the Veteran is reported to have indicated that he had no further evidence to provide in support of the claims.  The RO also obtained the Veteran's VA treatment records from the Atlanta VA Medical Center, and associated clinics, from 2010 to the present.  The RO scheduled the Veteran for VA examinations to determine the severity of the service-connected low back and left leg disabilities.  The RO then readjudicated the appealed issues and issued a supplemental statement of the case.  Only substantial compliance with the terms of the Board remand is required, not strict compliance.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for a right knee disability, secondary to the service-connected left tibia fracture, has been raised by the record in a January 2010 VA treatment record and an August 2010 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that tissue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a rating in excess of 10 percent for a lumbar spine disability is REMANDED to the AOJ.




FINDING OF FACT

For the entire rating period on appeal, the Veteran's left leg disability has been manifested by symptoms more nearly approximating malunion of the tibia and fibula with marked knee and ankle disability, but nonunion of the tibia and fibula with loose motion requiring a brace is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left tibial fracture, status post open reduction with internal fixation, with retained hardware and residual scar, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the requirement is generic notice of the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the Veteran was sent a letter in April 2011 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service medical records; identified VA treatment records; private treatment records; the August 2010, May 2011, and December 2015 VA examination reports; and the Veteran's statements.

The Veteran was provided VA examinations in August 2010, May 2011, and December 2015.  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the examinations were adequate. 

Therefore, VA has provided assistance to the Veteran as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.

Increased Ratings

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to a person through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994)..  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Left Leg Disability

The Veteran is in receipt of a 30 percent rating for a left tibia disability under Diagnostic Code 5262.  Under Diagnostic Code 5262, malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  Because there was no malunion or nonunion of the tibia and fibula noted on X-rays taken in connection with the August 2010, May 2011, and December 2015 VA examinations, the rating criteria in this case are imprecise.  The question is therefore whether the disability most nearly approximates slight, moderate, or marked disability, or disability approximating loose motion requiring a brace.

A January 2010 VA treatment note indicates that the Veteran reported having a flare up of knee disabilities.  The physician indicated that the Veteran wears knee braces to work.  The Veteran reported an increase in the strenuousness of his work, including walking and standing all day, and pushing and pulling equipment.  He indicated that he had been missing a lot of work, including 12 absences of approximately two hours.  The Veteran was looking to have FMLA papers filled out by a physician.  The physician indicated that there was no edema, swelling, or tenderness of the knees.  His gait, muscle strength, and muscle tone were normal.

An April 2010 private orthopedic treatment note indicated that the Veteran complained of knee pain.  The physician stated that the Veteran walked without a limp, and had full range of motion of the left knee with no effusion.  The physician reported very slight lateral joint line tenderness, mild to low-grade moderate medial joint line tenderness mildly aggravated by McMurray test, mild patellofemoral crepitus, and no anterior/posterior or varus/valgus instability.  No arthritis was noted on x-ray.  The impression was a "left knee possible medial meniscal tear versus mild arthritis."

A June 2010 private orthopedic treatment note indicates that the Veteran continued to complain of give-way episodes regarding the left knee and medial knee pain.  Range of motion was from 0 degrees to 130 degrees.  There was slight lateral joint line tenderness, mild to moderate medial joint line tenderness, and positive medial knee pain with McMurray's test.  There was no medial, lateral, or posterior instability.  The impression was "left knee probable chronic ACL tear, possible radial medial meniscus tear."

At an August 2010 VA examination, the Veteran reported constant pain in the left knee, and described the pain as burning, aching, and sharp.  He stated that the pain level was a seven out of 10.  The pain was exacerbated by physical activity and relieved by rest.  The Veteran reported experiencing symptoms of weakness, stiffness, giving way, swelling, locking, and heat, but denied symptoms of redness, fever, debility, abnormal motion, and drainage.  He indicated that he could stand for an average of two hours, and was limited to walking about one mile.  He also described symptoms of locking of the knee.  He stated that he could not play any sports, and could not sit or stand for prolonged periods.  Leg length was the same for the left and right legs.  The VA examiner noted that the left tibia was tender medially upon examination.  The left knee was tender.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was also locking pain, genu recurvatum, crepitus, or ankylosis.  Flexion of the right knee was 0 degrees to 140 degrees and extension was to 0 degrees, with no painful motion or additional limitation of motion after repetitive motion testing.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no indication of lateral instability. X-rays showed no evidence of malunion of the left tibia.  The VA examiner opined that the effect of the knee condition on the Veteran's usual occupation and daily activity was that he could not squat, run, kneel, or walk long.

In a March 2011 statement, the Veteran indicated that he had to wear knee braces due to discomfort and pain.  He indicated that there was a possibility of arthritis developing in the knees.

At a May 2011 VA examination, the Veteran reported constant pain in the left knee that traveled to the left leg, and described the pain as burning, aching, sharp, and sticking.  He stated that the pain level was an eight out of 10.  The pain was exacerbated by physical activity and stress, but could also come spontaneously.  It was relieved by rest and pain killers.  The Veteran reported symptoms of weakness, stiffness, giving way, swelling, locking, and heat.  He indicated that he had difficult with prolonged standing and walking, specifying that he could stand for an average of two hours and walk about one mile.  The Veteran's posture was normal, but he walked with an abnormal and asymmetrical gait due to his left knee pain and limitation of motion.  The Veteran's walking was unsteady.  His leg length from the anterior superior iliac spine to the medial malleolus was 89 centimeters on the right and 90 centimeters on the left.  

The May 2011 VA examiner indicated that the left knee showed signs of tenderness on examination.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.  Left knee flexion was 90 degrees, with pain at 90 degrees, and no additional limitation of motion after repetitive use.  Extension was 0 degrees, with no painful motion and no additional limitation of motion after repetitive use.  There was no additional limitation of function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no lateral instability.  X-rays revealed no malunion.  The VA examiner opined that the effect of the left leg disability on the Veteran's usual occupation and daily activities was difficulty with prolonged standing and walking.

A July 2013 VA treatment note indicated that the Veteran continued to wear knee braces due to symptoms of popping and his knees going out on him.

A June 2015 VA treatment note indicated that the Veteran continued to wear bilateral knee braces.

At a December 2015 VA examination, the Veteran stated that he had flare-ups due to the extended standing and lifting required by his job.  Flexion was from 0 to 130 degrees.  Extension was from 130 to 0 degrees.  The VA examiner stated that pain was noted with flexion during the examination, but did not result in or cause functional loss.  There was no additional functional loss after repetitive use.  The VA examiner could not determine or accurately estimate the degree of limitation of motion with flare-ups of pain, fatigue, weakness or incoordination, without resorting to mere speculation, as the Veteran was not having a flare-up at the time of the VA examination.  The VA examiner indicated that swelling and interference with standing were additional contributing factors of disability.  The left leg had occasional burning and aching when standing and walking for extending periods of time.  The left tibia was clean, nontender, with no redness, and had never been infected.  There was no muscle atrophy or reduction in muscle strength.  There was no ankylosis.  The VA examiner indicated that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  There was no joint instability.  There was no meniscus condition.  X-rays revealed minimal degenerative joint disease in the left knee with minimal medial joint space narrowing and early tibial spine spurring, and no malunion or nonunion.  The VA examiner opined that the Veteran's left leg disability had no functional impact.

The Board finds that the evidence does not show malunion of the tibia and fibula.  Specific findings in the VA examination found no nonunion of the tibia and fibula.  The evidence does not show a disability that more nearly approximates the criteria of nonunion of the tibia and fibula with loose motion requiring a brace.  The Veteran is currently assigned a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating under Diagnostic Code 5262.

The evidence also does not show knee ankylosis or limitation of extension that would warrant any higher rating.  Separate ratings cannot be assigned because Diagnostic Code 5262 includes consideration of all knee disability to determine whether it is slight, moderate, or marked.  38 C.F.R. § 4.14 (2015).

Accordingly, the Board finds that the criteria for a rating in excess of 30 percent for a left tibial fracture disability are not met.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  If the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the symptomatology and impairment caused by the Veteran's left leg disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.   38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's left leg disability is manifested by symptoms of limitation of motion, tenderness, weakness, giving way, stiffness, painful motion, and pain on standing or walking, and requiring the use of a brace. The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  38 C.F.R. § 4.20 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Therefore, the Board finds that the Rating Schedule is adequate to rate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities.  Therefore, entitlement to a TDIU is not considered part of the present appeal.


ORDER

Entitlement to a rating in excess of 30 percent for left tibial fracture, status post open reduction with internal fixation, with retained hardware and residual scar, is denied.


REMAND

A December 2015 VA examination was conducted to determine the nature and severity of a low back disability.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2015 VA examination report noted that the Veteran exhibited pain on flexion and extension, but did not indicate the point at which pain began.  The Board notes that the Veteran has repeatedly stated that pain and painful motion are the primary manifestations of the low back disability.  Therefore, a new examination is necessary to determine the point at which pain begins during range of motion testing.

In addition, a January 2010 VA treatment note indicated that the Veteran had a positive straight leg raise.  February 2014 and June 2015 VA treatment notes also indicate that the Veteran's low back pain radiates down his legs and sides bilaterally.  Based on that evidence, the Board finds that a VA examination is necessary to determine the nature and severity of any radiation of pain, secondary to the service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA and private treatment records of the Veteran related to a low back disability and associate them with the record.

2.  Schedule the Veteran for a VA spine examination to determine the nature and severity of a low back disability and whether there is any associated neurologic disability.  The examiner must review the claims file and should note that review in the report.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  The examiner should provide range of motion findings, measured in degrees.  The examiner is asked to specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.  The examiner is asked to opine whether there is additional loss of function due to fatigability, incoordination, painful motion, weakened motion, or on flare up.  The examiner should consider the Veteran's complaints of radiating pain and should state whether any neurologic disability associated with the low back disability is present.  The examiner should identify any nerves involved and the degree of impairment to include all symptoms and manifestations, whether neuralgia or neuritis is present, and a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, the VA examiner should characterize the manifestations as mild, moderate, moderately severe, or severe.  A complete rationale should be given for all opinions and conclusions provided. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


